Opinion issued December 29, 2015.




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-15-01059-CV
                            ———————————
                               IN RE H.B., Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, H.B., proceeding pro se, has filed a petition for writ of mandamus

seeking emergency relief from the trial court’s November 3, 2015 order awarding

temporary managing conservatorship of her child to the Texas Department of

Family and Protective Services and seeking an emergency stay of a status hearing.1



1
      The underlying case is H.B. v. Texas Department of Family & Protective Services,
      cause number 2015-00499J, pending in the 315th District Court of Harris County,
      Texas, the Hon. Mike Schneider presiding.
      The petition does not comply with Texas Rule of Appellate Procedure 52.3.

See TEX. R. APP. P. 52.3(j) (requiring that person filing mandamus petition must

certify that she has reviewed petition and concluded that every factual statement in

petition is supported by competent evidence included in appendix or record), (k)

(requiring filing of appendix containing, among other things, certified or sworn

copy of complained-of order or other document).

      We deny the petition for writ of mandamus. See TEX. R. APP. P. 52.8(a), (d).

Any pending motions are denied.

                                  PER CURIAM
Panel consists of Justices Jennings, Keyes, and Bland.




                                         2